L. CHARLES WRIGHT, Retired Appellate Judge.
Following oral proceedings, the trial court divorced the parties, divided their property, and awarded the wife periodic alimony and alimony in gross. The husband appeals.
The husband asserts that the trial court erred in awarding to the wife, as alimony in gross, a portion of his individual retirement accounts (IRAs). The husband insists that pursuant to Kabaci v. Kabaci, 373 So.2d 1144 (Ala.Civ.App.1979), and its progeny, his IRAs are considered retirement benefits and, therefore, are not subject to division as alimony in gross or as a property settlement.
*872This court has previously determined that Kabaci is not pertinent to the divisibility of IRAs in a divorce action. We have determined that IRAs may be awarded as alimony in gross or as a property settlement incident to divorce. Walters v. Walters, 628 So.2d 720 (Ala.Civ.App.1993); DeLaurentis v. DeLaurentis, 628 So.2d 650 (Ala.Civ.App.1993); Poole v. Poole, 522 So.2d 288 (Ala.Civ.App.1988). We further note that our supreme court has recently overruled Kabaci “and the cases relying on the rule of Kabaci.” Ex parte Vaughn, [Ms. 1911634, August 27, 1993], 1993 WL 325208 (Ala.1993).
The husband raises no further issues for our review. The judgment of the trial court is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.